F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                 UNITED STATES COURT OF APPEALS                         August 19, 2005

                                 TENTH CIRCUIT                       PATRICK FISHER
                                                                              Clerk


 JOHN ROBERT LEONARD, SR.,

          Plaintiff-Appellant,

 v.                                                     No. 05-1145
                                                     (D.C. No. 05-Z-76)
 JOSEPH R. STANDELL, Esquire,                            (Colorado)
 Federal Aviation Administration
 Aeronautical Counsel,

          Defendant-Appellee.



                          ORDER AND JUDGMENT *


Before SEYMOUR, HARTZ, and McCONNELL, Circuit Judges.


      John Robert Leonard, Sr., appeals the district court’s dismissal without

prejudice of his pro se civil action against Joseph R. Standell and the Federal

Aviation Administration Aeronautical Counsel. The district court determined that

Mr. Leonard’s complaint did not comply with the pleading requirements of F ED .

      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, or collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
R. C IV . P. 8(a). We affirm.

       Rule 8(a) requires, in part, that a plaintiff submit in his complaint “(1) a

short and plain statement of the grounds upon which the court’s jurisdiction

depends, . . . [and] (2) a short and plain statement of the claim showing that the

pleader is entitled to relief . . . .” F ED . R. C IV . P. 8(a). Rule 8(a)’s “short and

plain statement” requirement is “to give opposing parties fair notice of the basis

of the claim against them so that they may respond to the complaint, and to

apprise the court of sufficient allegations to allow it to conclude, if the allegations

are proved, that the claimant has a legal right to relief.” Monument Builders of

Greater Kansas City, Inc. v. Am. Cemetery Ass’n of Kansas, 891 F.2d 1473, 1480

(10th Cir. 1989) (quotation omitted). We review a district court’s dismissal of a

complaint under Rule 8(a) for abuse of discretion. See Kuehl v. FDIC, 8 F.3d

905, 908 (1st Cir. 1993); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because Mr. Leonard is proceeding pro se, we construe his complaint liberally.

See Haines v. Kerner, 404 U.S. 519, 520-21 (1972).

       After Mr. Leonard filed his complaint, the magistrate judge held that:

       Mr. Leonard has failed to make clear which claims are asserted pursuant to
       which statute. See F ED . R. C IV . P. 8(a)(1). Mr. Leonard also fails to set
       forth a short and plain statement of his claims showing that he is entitled to
       relief. See F ED . R. C IV . P. 8(a)(2). Rather than summarizing each claim
       clearly and succinctly, Mr. Leonard makes vague allegations concerning
       being denied a flight physical.

Rec., doc. 9 at 2. The magistrate judge ordered Mr. Leonard to submit an

                                            -2-
amended complaint complying with the requirements of Rule 8(a) and clarifying

the claims for relief that he was asserting. In particular, the order instructed that

“[e]ach claim must be supported with specific factual allegations that demonstrate

how the particular defendant or defendants violated Mr. Leonard’s rights.” Id. at

3.

      In response to the magistrate judge’s order, Mr. Leonard filed an amended

complaint. The district court found that complaint similarly deficient:

      Mr. Leonard again makes vague allegations concerning being denied a
      flight physical. The amended complaint still does not include a short and
      plain statement of his claims showing that he is entitled to relief in this
      action. Mr. Leonard still fails to allege, simply and concisely, his specific
      claims for relief, including the specific rights that allegedly have been
      violated and the specific acts of each Defendant that allegedly violated his
      rights. He still fails to link the acts that allegedly violated his civil rights
      with the statute upon which he bases the alleged violation. He still attaches
      various unexplained exhibits to his amended complaint. In the supplement
      to the amended complaint, Mr. Leonard primarily cites to case law and
      offers no information to clarify his claims.

Rec., doc. 12 at 3. The court concluded the amended complaint failed to comply

with the magistrate judge’s order, or with the pleading requirements of Rule 8(a).

      We have reviewed Mr. Leonard’s amended complaint and agree with the

district court’s reasoning and conclusion that it does not comply with Rule 8(a).

It does not provide the named defendants with adequate notice of the claims

against them, thereby inhibiting their ability to prepare a defense. As a result, the

court did not abuse its discretion in dismissing the complaint pursuant to Rule


                                          -3-
8(a).

        The district court also denied Mr. Leonard’s application to proceed in

forma pauperis (ifp) on appeal pursuant to 28 U.S.C. § 1915 and F ED . R. A PP . P.

24, concluding there were no reasoned, nonfrivolous arguments on the law and

facts in support of the issues raised on appeal. Mr. Leonard has filed a motion on

appeal for leave to proceed ifp before this court. 1 Having reviewed the briefs and

the record on appeal, we agree with the district court and deny Mr. Leonard’s

request to proceed ifp on appeal. See § 1915(a)(3).

        For the aforementioned reasons, we AFFIRM the district court’s order and

DENY Mr. Leonard’s request to proceed in forma pauperis on appeal.


                                 SUBMITTED FOR THE COURT

                                 Stephanie K. Seymour
                                 Circuit Judge




       In support of his in forma pauperis motion, Mr. Leonard submitted a self-
        1

styled “Writ of Mandamus & Prohibition.” Mandamus is an extraordinary
remedy, which will issue only in exceptional circumstances. See United States v.
Roberts, 88 F.3d 872, 882 (10th Cir. 1996), superseded by statute on other
grounds as stated in United States v. Meacham, 115 F.3d 1488, 1491 (10th Cir.
1997). The petitioner must demonstrate his right to a writ of mandamus is clear
and indisputable. Roberts, 88 F.3d at 882. Mr. Leonard has not made any such
showing and, as a result, we deny his writ application.

                                          -4-